JON O. NEWMAN, Chief Judge,
dissenting:
I respectfully dissent because I do not agree that the defendant’s plea agreement waived the claim that the sentencing judge violated a statutory requirement.
I. The Government’s plea agreement with defendant Carlton Legall specifies that neither party will appeal a sentence that “falls within the sentencing range set forth in Section II, paragraph 10 above, notwithstanding the fact that the Court may reach that range by a Guidelines analysis different from that set forth in this agreement.” The applicable guideline range was 108 to 135 months, and Legall’s sentence was 135 months, within the applicable range. Thus, there is obviously a surface plausibility to the Court’s view that the waiver of appeal has been triggered. We have long held, however, that plea agreements are to be strictly construed, see Innes v. Dalsheim, 864 F.2d 974, 978-79 (2d Cir.1988) (“[T]he state must bear the burden for any lack of clarity in the agreement and ambiguities should be resolved in favor of the defendant.”), cert. denied, 493 U.S. 809, 110 S.Ct. 50, 107 L.Ed.2d 19 (1989), and waivers of important rights are not to be lightly inferred, see United States v. Stevens, 66 F.3d 431, 436-37 (2d Cir.1995); Felder v. United States, 429 F.2d 534, 535 (2d Cir.), cert. denied, 400 U.S. 908, 91 S.Ct. 152, 27 L.Ed.2d 147 (1970).
There are at least three ways to interpret the waiver provision in Legall’s plea agreement when the sentence imposed falls within the applicable range. One way is that no appeal is available, no matter what constitutional, statutory, or Sentencing Guidelines provision the sentencing judge might have violated in selecting a sentence within the applicable range. A second way is that an appeal is waived except under extraordinary circumstances. A third way is that an appeal is waived only for Guidelines challenges that concern the merits of the sentence.
The Court rejects the first interpretation and instead chooses the second one, leaving open in future cases, under a similar waiver provision, the opportunity for an appeal where there are “extraordinary circumstances.” 1 I believe that under the law of this Circuit the waiver provision is to be construed more narrowly to bar an appeal only of Guidelines issues that affect the merits of the sentence. See United States v. Jacobson, 15 F.3d 19 (2d Cir.1994). Using language nearly identical to that found in Legall’s plea agreement, the waiver-of-appeal provision in Jacobson provided that “neither party will appeal a sentence by the Court that falls within the sentencing ranges calculated above, ... even should the Court and/or Probation Department reach that sentencing range by a Guidelines analysis different from that set forth above.” 15 F.3d at 23 n. 1. Though the holding of Jacobson is that this provision did not waive a constitutional claim that the sentence was based on an impermissible use of the defendant’s status as a naturalized citizen, our Court’s opinion stated, “[W]e read the [plea] agreement narrowly and hold that the present appeal, which raises no Guidelines issues, has not been waived.” Id. at 23 (emphasis added). The plain import of this language is that a provision (a) waiving an appeal where the sentence falls within an agreed guideline range and (b) worded so as to refer to guidelines calculations should be interpreted to waive only Guidelines issues that affect the merits of the sentence.
Like the waiver provision in Jacobson, Le-gall’s plea agreement includes the phrase “notwithstanding the fact that the Court may reach that range by a Guidelines analysis different from that set forth in this agreement.” Thus, if the sentencing judge had *750used a base offense level other than 36 and had made adjustments other than the two downward adjustments for minor role and acceptance of responsibility and had still reached an applicable guideline range of 108 to 135 months, I fully agree that the defendant would not have been able to appeal to challenge the guideline calculation.
However, there is no reason to read the waiver more broadly to apply to all violations of statutory requirements, beyond those that might satisfy the Court’s definition of “extraordinary circumstances.” Congress wanted sentencing judges to specify their reasons for selecting a particular sentence within any range greater than 24 months. In the absence of a clear indication that the sentencing appeal waiver covers all statutory protections, we should read Legall’s plea agreement to waive only his right to appeal Guidelines issues that affect the merits of his sentence. The Court’s broader interpretation disregards the limiting language of Jacobson and needlessly closes the appellate courtroom door to substantial claims of statutory sentencing violations.
It is true, of course, that Legall wishes to challenge the judge’s failure to comply with the procedural requirement of section 3553(c) in the ultimate hope that compliance with this statute will result in a lower sentence. That expectation would apply, however, to every appeal alleging a constitutional or statutory violation, even those that would fall within the Court’s permitted category of “extraordinary circumstances.” Nevertheless, an appeal should be allowed so long as it does not raise Guidelines issues that affect the merits of the sentence, even though statutory compliance might lead to a lower sentence.
Our prior decisions enforcing appeal waivers have not gone so far as to encompass waivers of statutory compliance. In United States v. Salcido-Contreras, 990 F.2d 51 (2d Cir.), cert. denied, — U.S. -, 113 S.Ct. 3060, 125 L.Ed.2d 742 (1993), we enforced a waiver by a defendant challenging the substantive merit of the reasons given for the sentence. In United States v. Pipitone, 67 F.3d 34 (2d Cir.1995), and United States v. Rivera, 971 F.2d 876 (2d Cir.1992), we held a waiver applicable to a challenge to the sentencing judge’s decision not to make a downward departure. We explicitly noted in Sal-cido-Contreras that the waiver applied to the “merits” of the sentence. 990 F.2d at 53.
In opting for a broad interpretation of the scope of the waiver, the Court expresses the concern that if the waiver does not encompass Legall’s statutory claim of procedural irregularity, “the covenant not to appeal becomes meaningless.” 70 F.3d at 748. On the contrary, construing the waiver to forgo only Guidelines challenges to the merits of the sentence still spares the Government the need to resist a host of challenges that might otherwise be made to Guideline calculations, including selection of the proper base offense level, imposition of a variety of enhancing adjustments, and failure to accord a variety of mitigating adjustments.
Whatever the ultimate outcome of the controversy concerning the scope of a sentence appeal waiver, both in this Circuit and elsewhere, defense counsel should now be alerted to the risk that a waiver may be construed more broadly than they might have intended, and all those negotiating appeal waiver provisions in plea agreements should be careful to use language that carries out their precise intentions.
II. Though the appeal is being dismissed, I deem it appropriate to comment briefly on the merits — whether the sentencing judge was required to comply with section 3553(c)’s requirement to state reasons for selecting a specific sentence within the guideline range. In imposing sentence, the District Court checked a box on the judgment form indicating a view that the applicable guideline range did not exceed 24 months. Since the applicable guideline range was 27 months — 108 to 135 months, it is reasonable to infer that the District Judge was accepting the argument, advanced by the Government on this appeal, that the mandatory minimum sentence of 120 months, required by statute, narrowed the applicable guideline range to 15 months — 120 to 135 months. If this argument were correct, the statutory requirement that the sentencing judge must specify reasons for selecting a sentence at a point within a range *751greater than 24 months would be inapplicable.
In my view, the Government’s argument is not correct and rests on a fundamental misconception of the relationship between Sentencing Guidelines and statutory sentencing mínimums. The Sentencing Guidelines are the primary source of guidance for imposing federal sentences. To whatever extent Congress sees fit to enact statutory sentencing mínimums, it is imposing an overriding requirement to be observed after the guideline sentencing process has been completed. The sentencing judge is obliged to determine the appropriate sentence, one that comports with the guideline system and that is fair and just. If the guideline sentence would be less than a statutory sentencing minimum, the judge is of course required to raise the guideline sentence to the statutory minimum. Only by observing this relationship between the Guidelines and the statutory mínimums will we understand the true effect of mandatory minimum sentencing provisions and thereby provide the Sentencing Commission, the Congress, and ultimately the public with a sound basis for evaluating mandatory sentencing mínimums.
The Government’s argument permits the 120-month statutory minimum to raise the 108-month minimum of the applicable guideline range. But the guideline range remains unamended, and any defendant to whom it applies is entitled to have the sentencing judge comply with the requirement of section 3553(c)(1) to specify the reasons for selecting a particular sentence within a range greater than 24 months. Once that sentence has been selected in conformity with applicable law, any higher statutory mandatory minimum overrides the selected sentence and obliges the sentencing judge to sentence at the mandatory minimum.
The Government’s approach denies everyone the needed opportunity to know the extent to which mandatory minimum sentences are enhancing guideline sentences in all cases in which the mandatory minimum falls within the applicable guideline range. Section 3553(c) requires the sentencing judge to state reasons for the sentence imposed, and I respectfully dissent from the Court’s refusal to allow the appellant to present this issue on appeal.

. The Court appears to reason, preliminarily, that the right to appeal, protected by 18 U.S.C. § 3742(a), combined with the appeal-foreclosing provisions of 18 U.S.C. § 3742(c)(1), leaves a defendant free to appeal a sentence higher than a specific sentence agreed to in a plea agreement, but that this appellate right is waivable. In my view, a defendant like Legall has appellate rights wholly unaffected by section 3742(c)(1); that provision precludes an appeal only where the plea agreement provides for "a specific sentence,” see also Fed.R.Crim.P. 11(e)(1)(C), whereas Legall's agreement provides for an unspecified sentence within an agreed range.